  Case: 1:14-cr-00705 Document #: 404 Filed: 11/13/20 Page 1 of 2 PageID #:1365




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

UNITED STATES OF AMERICA                     )     No. 14 CR 705-1
                                             )
             v.                              )     Hon. Gary Feinerman
                                             )
                                             )
PABLO VEGA CUEVAS                            )



                           JOINT STATUS REPORT

      The United States of America, by its attorney, John R. Lausch, Jr., United

States Attorney for the Northern District of Illinois, and defendant Pablo Vega

Cuevas, through his attorney, Robert Rascia, respectfully submit this joint status

report in the above-referenced matter:

      1.     On September 9, 2016, defendant pleaded guilty pursuant to a plea

declaration to narcotics and money laundering offenses in the indictment. Dkt. 177.

      2.     The parties expect defendant to withdraw his plea declaration and enter

into a plea agreement with the government. Defense counsel needs additional time

to meet with defendant in person at the MCC to discuss the terms of the plea

agreement.




                                         1
   Case: 1:14-cr-00705 Document #: 404 Filed: 11/13/20 Page 2 of 2 PageID #:1366




      3.     Therefore, the parties request that the November 20, 2020 status

hearing be continued approximately thirty days, at which time the parties will be in

a better position to inform the Court of a possible change of plea date.




                                               Respectfully submitted,

                                               JOHN R. LAUSCH, JR.
                                               United States Attorney


                                        BY:     /s Nicole M. Kim
                                               NICOLE M. KIM
                                               Assistant United States Attorney
                                               United States Attorney's Office
                                               219 S. Dearborn St.
                                               Chicago, Illinois 6060




                                           2
